DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final Office action is in response to Applicant’s continuing patent application number 17/218,560 filed on 3/31/2021.
	Currently, claims 1-22 are pending and examined. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/4/2022 and 2/22/2022 are being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities: line 1; a citation “each have” should be read -- each has --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 6; a citation “a plurality of web members” is confusing and indefinite because does not clear whether the same “a plurality of web members” cited in line 4? Clarification is required. Claims 2-11 depending upon the rejected claim 1 are also rejected. Suggestion: it should be read “a first web comprising a first plurality of web members…a second web comprising a second plurality of web members”.
Re claim 1, line 8; a citation “a first set of metric paths” is confusing and indefinite because whether there is “a second set of metric paths”? Clarification is required.  
Re claim 1, line 8; a citation “the shortest path” does not have a proper antecedent basis. Correction is required. 
Re claim 1, line 8; the phrase “which” is confusing and indefinite because does not clear whether “which” referring to which structure? Clarification is required. Claims 8, 15 having the same issues as mentioned is also rejected. 
Re claim 1, line 18; citation “the average rangewise indirectness for the set of metric paths” does not have a proper antecedent basis. Correction is required. Claim 2 having the same issues as mentions is also rejected. 
Re claims 3, 4, 5, 6; a citation “the other” does not have a proper antecedent basis. Correction is required. 
Re claim 9, line 1; a citation “the building apparatus” does not have a proper antecedent basis; unless the Applicant meant “the frame work”? Correction is required. 
Re claim 12, lines 5-6; a citation “of three elongated structural members” is confusing and indefinite because does not clear whether the same “of three elongated structural members” cited in line 2? Clarification is required. 
Re claim 21, line 2; a citation “the apparatus” does not have a proper antecedent basis; unless the Applicant meant “the building apparatus”. Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 6,308,469.
Re claims 21-22: Leung discloses a building apparatus comprising frameworks joined together in a shape of an Nf-sided portion of an N-sided polygon around a perimeter of the apparatus with 2 < Nf < N and N 23 wherein each of the Nf frameworks includes at least one set of three elongated structural members 12/12/46 and at least two web members 22/22 that maintain the three elongated structural members in a spaced apart, substantially parallel relationship (see Fig. 1), each of the at least two web members 22/22 forming a connection between at least two structural members 12/46, each set of three elongated structural members 12/12/46 and the web members 22/22 forming a structural-member trio with the second structural member 46 positioned between the first structural member 12 and third structural member 12; and wherein 3<= N <= 20 (e.g. a framework shows four sides, which is greater than 3).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US No. 6,308,469 to Leung.
Re claim 12: Leung discloses a building apparatus comprising: a framework 10 that includes at least one set of three elongated structural members 12/12/46 and at least two web members 22/22 that maintain the three elongated structural members in a spaced apart, substantially parallel relationship, each of the at least two web members 22/22 forming a connection between at least two structural members 12/12/46, each set of three elongated structural members and the web members forming a structural-member trio with the second structural member 46 positioned between the first structural member 12 and third structural member 12, the structural-member trio obviously having an average cumulative distance (wherein 14/18 points to) between structural parts, and an average normal depth, wherein, for at least one structural-member trio; but Leung does not specifically disclose the average cumulative distance between structural parts is less than 80% times the average normal depth, and the average cumulative distance between structural parts is more than 10% times the average normal depth. However, this feature would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to different dimensions for the framework in order to facilitate building construction. 
Re claim 16: wherein at least one web member 18 connects the three structural members 12/12/46.
Re claim 17: Leung discloses basic structures for the claimed invention as stated above and further discloses a plurality of brackets 30 for securing the elongated structural member to the web members 46 (see Fig. 1) but does not disclose expressly wherein adhesive secures the elongated structural members to the web members. However, this feature would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to have different materials for securing structural members together.
	

	Claim(s) 13, 14, 15, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US No. 6,308,469 to Leung in view of US No. 2014/0093678 to Walker.
 Re claims 13, 15, 18, 19, 20: Leung discloses basic structures for the claimed invention as stated above and further discloses cavities (e.g. between frame members) but does not disclose expressly further including insulation; and wherein the insulation is rigid/foam. Walker discloses a building structure including insulation 65 and the insulation is rigid/foam (see par. [0094]). In view of Walker, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to provide insulation between frame members as suggested by Walker, which is well known in the building construction art in order to thermally protect building structures.  
Re claim 14: Leung in view of Walker disclose basic structures for the claimed invention as stated above but do not disclose expressly wherein the building apparatus has a thermal resistivity greater than or equal to 0.08 °Feft? per BTUh per inch. However, this feature would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to have different thermal resistivity values for desirable uses.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,066,826. Although the claims at issue are not identical, they are not patentably distinct from each other because all structures of the instant claims are encompassed within the patented claims except the instant claims further cited the ratio of each metric path and framework dimensions; however, this feature would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to have different ratios for metric paths or different dimensions for the frameworks in order to effectively optimize the heat flow within the frameworks, e.g. windows or walls. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892)
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale

.